DICE, Judge.
Appellants were sureties upon the appearance of bond of George Swanson in two criminal cases which bonds were forfeited and judgments nisi made final against the appellants on September 23, 1957.
*281From such judgments no appeal or writ of error was perfected by appellants.
In April 1959 appellants brought suit in Criminal District Court No. 3 of Dallas County alleging that the judgments rendered against them were void and sought injunction relief against collection of the judgments.
Appellants’ attempted appeal to this court from the trial court’s judgment denying the relief prayed for was dismissed for want of jurisdiction of this court because an appeal from such a judgment is not authorized by Art. 864 V.A.C.C.P. in bond forfeiture cases. See: Swanson et al., v. State, 169 Tex. Cr. R. 390, 334 S.W. 2d 179.
In dismissing the appeal we pointed out that the jurisdiction of this court in bond forfeiture cases is restricted by the statute, Art. 864, supra, to appeals and writs of error “from every final judgment rendered upon a recognizance bail bond * * * ”.
Subsequent to the delivery of our opinion, appellants filed in the trial court their motion to quash certain alias executions issued to collect and enforce the two judgments rendered against them, alleging that said judgments were void for the same reasons as alleged in their suit for injunctive relief.
From the judgment entered by the court denying the relief prayed for, appellants again attempt to appeal to this court.
The judgment entered by the court denying appellants’ motions to quash the executions upon the same grounds advanced in the injunction suit was not under the record presented and governing statute, Art. 864, supra, such a judgment as could be appealed to this court.
For the reasons stated in our opinion dismissing appellants’ appeal from the judgment denying injunctive relief, the appeal from the judgment entered by the court in this cause will be dismissed.
It is so ordered.
Opinion approved by the Court.